*245SENATE ORDER PROPOUNDING QUESTION
ANSWER OF THE JUSTICES
To the Honorable Senate of the State of Maine :
In compliance with the provisions of Section 3 of Article VI of the Constitution of Maine, we, the undersigned Justices of the Supreme Judicial Court, have the honor to submit the following answer to the question propounded on June 17, 1971.
QUESTION: Whether the method of apportioning representation on the Executive Council contemplated by S.P. 635, L.D. 1823 is conformable to the Equal Protection Clause of the 14th Amendment to the Constitution of the United States ?
ANSWER: As read and passed by the Senate on June 17, 1971 the Order submitting the Question to the Justices of the Supreme Judicial Court for their Opinion contained a Statement of Fact that “S.P. 635, L.D. 1823, RESOLVE Dividing the State of Maine into Councillor Districts, * * * is now pending before the Senate.” It was further stated that it was “important that the Legislature be informed with respect thereto so that it may act thereon.”
We take judicial notice that after June 18, 1971 the aforesaid Resolve was no longer pending before the Senate for action since the Senate on that date, after the House of Representatives had passd it on June 17, 1971, had enacted the Resolve and sent it to the Executive. On June 23, 1971 the Resolve was signed by the Governor.
Because of these supervening facts no “solemn occasion” exists wherein the Senate “may require the Justices of the Supreme Judicial Court to give their opinion, that is, express their individual views, without a hearing, or the benefit of argument, as to the constitutionality of the particular enactment, * * *.” Question and Answer, 134 Me. 507, 508; 182 A. 17 (1935).
With due respect we must decline to answer the Question.
Respectfully submitted:
ARMAND A. DUFRESNE, Jr.
DONALD W. WEBBER
RANDOLPH A. WEATHERBEE
CHARLES A. POMEROY
SIDNEY W. WERNICK
JAMES P. ARCHIBALD